Citation Nr: 0919538	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for interstitial 
cystitis.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to the RO, the appellant served on active duty from 
July 1986 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, documents in the claims file indicate 
that the appellant had military service from July 1986 to 
July 1990.  That service has not been verified, and needs to 
be.

The record shows that the appellant has received relevant 
treatment from, among others, Drs. James M. Krick and James 
H. Duncan.  Presently, although the claims file contains a 
letter from Dr. Krick, none of Dr. Krick's clinical reports 
are of record.  Neither does the record contain any clinical 
reports from Dr. Duncan.  Because the clinical reports from 
these physicians could contain information that bears on the 
outcome of the appellant's appeal, efforts should be made to 
obtain them.

The evidence of record includes, among other things, a 
statement from Dr. Krick to the effect that the appellant's 
interstitial cystitis can be attributed to service; a 
statement from Dr. Charles Wong to the effect that 
interstitial cystitis may be contributing to the appellant's 
irritable bowel syndrome; and a service treatment record, 
dated in April 1988, which contains a clinical assessment of 
questionable IBS (irritable bowel syndrome).  Although this 
evidence is supportive of the appellant's claims, it is not 
dispositive.  The factual basis of Dr. Krick's opinion is not 
entirely clear-inasmuch as the appellant's service treatment 
records contain no reference to bladder symptomatology-and 
it is also unclear whether the appellant's current diagnosis 
of irritable bowel syndrome is etiologically related to the 
condition for which he was treated in service in April 1988.  
An examination is required in order to explore these matters 
further.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).

The most recent VA treatment reports of record are dated in 
September 2004.  On remand, efforts should be made to obtain 
records of any relevant treatment the appellant may have 
undergone since that time, in order to ensure that his claim 
is adjudicated on the basis of an evidentiary record that is 
as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the service department to verify the 
appellant's dates of service.  The 
response(s) received should be associated 
with the claims file.

2.  Ask the appellant to provide releases 
for relevant records of treatment from Drs. 
Krick and Duncan, and to identify, and 
provide releases for (where necessary), any 
other care providers who might possesses new 
or additional evidence pertinent to the 
claims on appeal.  If the appellant provides 
adequate identifying information, and the 
necessary release(s), assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The new or additional (i.e., non-
duplicative) evidence obtained, if any, 
should be associated with the claims file.

3.  Make efforts to obtain copies of records 
pertaining to any relevant VA treatment the 
appellant may have received since August 
2004, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  After the foregoing development has been 
completed, arrange to have the appellant 
scheduled for an examination of his bladder 
and digestive tract.  After reviewing the 
claims file, examining the appellant, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to (1) 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the appellant has 
interstitial cystitis and/or irritable bowel 
syndrome that can be attributed to service, 
and (2) whether it is at least as likely as 
not that irritable bowel syndrome has been 
caused by, or chronically or permanently 
worsened by, the appellant's difficulties 
with interstitial cystitis.  In so doing, 
the examiner should discuss and comment upon 
the significance, if any, of the statements 
offered by the appellant's private 
physician, Dr. Krick, in September 2005, to 
the effect that the appellant "clearly" had 
treatment for inflammatory symptoms "around 
the time of his military service;" the 
statements from Dr. Wong, in May 2002, to 
the effect that the appellant's interstitial 
cystitis "may . . . be contributory" to his 
irritable bowel syndrome; and a service 
treatment record, dated in April 1988, which 
contains a clinical assessment of 
questionable IBS.  A complete rationale for 
all opinions should be provided.

5.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the version of 
38 C.F.R. § 3.310 in effect prior to October 
10, 2006, and the current version of 
38 C.F.R. § 3.159.  See 38 C.F.R. § 3.159 
(2008) and 38 C.F.R. § 3.310 (2006).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

